AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                    ANNETTE KRAUSE,                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No.      2:19-CV-0268-TOR
                                                                     )
                                                                     )
                      ADAMS COUNTY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’

  Defendant Adams County’s Motion for Summary Judgment (ECF No. 5) is GRANTED. Judgment is
  entered in favor of Defendant.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                on Defendant's Motion for Summary
     Judgment at ECF No. 5.



Date:     February 3, 2020                                                 CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk
                                                                             Bridgette Fortenberry
